                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    USA,                                               Case No. 19-cr-00448-VC-1 (JSC)
                                                       Plaintiff,
                                   8
                                                                                           ORDER OF DETENTION
                                                v.
                                   9

                                  10    MARKQUEZ BARNES,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On September 17, 2019, an Indictment was filed in the Northern District of California

                                  14   charging Defendant Markquez Barnes, with one count of violating Title 18, United States Code,

                                  15   Section 922(g) – Prohibited Person with a Felony Conviction in Possession of a Firearm and
                                  16
                                       Ammunition. On October 15, 2019, Defendant appeared for arraignment on the Indictment. On
                                  17
                                       October 17, 2019, a detention hearing was held before the Court. Defendant was represented by
                                  18
                                       Assistant Federal Public Defender Sophia Whiting. Assistant United States Attorney Daniel
                                  19
                                       Pastor represented the United States.
                                  20

                                  21           Upon consideration of the Pretrial Services report, the United States’ memorandum in

                                  22   support of detention and its attached exhibit, and the arguments of counsel, the Court orders
                                  23   Defendant detained pending trial on the basis of danger to the community. This order is made
                                  24
                                       without prejudice to Defendant’s right to seek review of his detention, or file a motion for
                                  25
                                       reconsideration if circumstances warrant it.
                                  26

                                  27           This order supplements the Court’s findings at the detention hearing and serves as written

                                  28   findings of fact and a statement of reasons required by 18 U.S.C. § 3142(i). As noted on the
                                   1   record, the Court makes the following findings as the basis for its conclusion: In November 2017,

                                   2   Defendant was convicted of the robbery of a San Francisco bus passenger and received a

                                   3   significant prison sentence. Defendant was on parole for that offense when he was arrested in

                                   4   May 2019 for the current charge of unlawfully carrying a firearm and ammunition. Defendant

                                   5   also has two prior convictions for unlawful possession of a firearm. In addition, Defendant has

                                   6   multiple prior convictions for battery of a spouse or cohabitant. Defendant repeatedly violated the

                                   7   terms of community supervision and parole imposed for his previous offenses. In light of that

                                   8   record, the Court finds by clear and convincing evidence that Defendant poses a danger to the

                                   9   community that cannot be sufficiently mitigated with conditions of release.

                                  10           Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

                                  11           (1) Defendant is committed to the custody of the Attorney General for confinement in a

                                  12   corrections facility;
Northern District of California
 United States District Court




                                  13           (2) Defendant be afforded reasonable opportunity for private consultation with his counsel;

                                  14   and

                                  15           (3) on order of a court of the United States or on request of an attorney for the government,

                                  16   the person in charge of the corrections facility in which Defendant is confined shall deliver

                                  17   Defendant to an authorized Deputy United States Marshal for the purpose of any appearance in

                                  18   connection with a court proceeding.

                                  19
                                               This Order is without prejudice to reconsideration at a later date if circumstances change.
                                  20

                                  21           IT IS SO ORDERED.
                                  22   Dated: October 18, 2019
                                  23

                                  24

                                  25                                                                JACQUELINE SCOTT CORLEY
                                                                                                    United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         2
